50 So.3d 1240 (2011)
Timothy CRAWFORD, Sr., Appellant,
v.
In re The GUARDIANSHIP OF Timothy CRAWFORD, III, Appellee.
No. 4D09-1361.
District Court of Appeal of Florida, Fourth District.
January 26, 2011.
Timothy Crawford, Sr., Belle Glade, pro se.
No appearance for appellee.
PER CURIAM.
Appellant appeals an order on the Guardian ad Litem's Petition for Permanent Guardianship and an order denying a motion to disqualify the circuit judge. The appeal of the order on permanent guardianship is untimely, having been filed nearly a year after entry of the order. See Fla. R.App. P. 9.110(b). We therefore dismiss the appeal from that order. We affirm the order denying disqualification. Although the appeal was timely as to this order, appellant has not raised any challenge to it in his brief. See Capital Motors of Orlando, Inc. v. Signature Automotive Group, Inc., 795 So.2d 1060 (Fla. 4th DCA 2001).
WARNER, POLEN and LEVINE, JJ., concur.